Citation Nr: 0206158	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a plantar fascia strain 
(claimed as feet pain).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The appellant served in the National Guard from April 1977 to 
April 1979, with a period of active duty for training from 
April 1977 to July 29, 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1998 rating action of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for a bilateral plantar fascia strain. 

In August 2001, the Board remanded the issue of service 
connection for plantar fascia strain for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In a September 2001 letter, the RO contacted the appellant, 
at his address of record, and advised him of the change in 
the law brought about by the VCAA and the evidence that was 
necessary to establish entitlement to service connection for 
plantar fascia disability.  There was no response to the 
letter.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that any 
current foot condition was not incurred or aggravated by 
service. 

2.  There is no competent medical evidence that the appellant 
currently suffers from a plantar fascia strain disability.  

3.  No competent evidence has been submitted to show that any 
current foot condition is related to an incident in service.  


CONCLUSION OF LAW

A plantar facial strain disability was not incurred in or 
aggravated during any term of military service.  38 U.S.C.A. 
§§ 101(24), 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records reflect that he 
diagnosed in June 1977 with a plantar fascia strain in both 
feet as a result of an improper boot fit.  He was provided 
new boots.  The report of a July 1977 examination included a 
diagnosis of a right plantar fascia strain but the condition 
was opined not to be disabling.  

National Guard Personnel Records and Army Leave and Earnings 
Statements from July 1977 to March 1978 show no findings 
regarding feet problems.  

Physical examinations conducted in April 1984, January 1985, 
and February 1996 by Eastern State Hospital revealed no 
deformity of any extremity, to include a plantar fascia 
strain of either foot.

At an RO hearing in July 1998, the appellant claimed 
entitlement to service connection for foot condition.  

In June 2001, the appellant testified at a hearing before the 
undersigned Member.  He indicated that while on active duty 
for training, he suffered a plantar fascia strain as a result 
of being issued the wrong sized boots.  He indicated that 
even though he was issued new boots, he continued to 
experience foot pain.  Subsequent to service, he reportedly 
continued to suffer from foot pain, but denied seeking any 
medical treatment for the condition.  

In August 2001, the Board remanded this matter for 
consideration of the recently enacted VCAA.  

By letter of September 2001, the RO advised the appellant to 
submit additional medical evidence in support of his claim.  
There was no response to the letter.  

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The appellant was provided an opportunity to 
present testimony, and medical evidence.  Further, the 
Statement and Supplemental Statements of the Case explained 
to the veteran what was necessary before service connection 
could be granted in his case, and what actions VA had taken 
to develop his claim.  Remanding to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Therefore, the Board will 
address the merits of the appellant's claim on appeal.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Upon review of the evidence, the Board finds that the 
appellant's current foot condition was not incurred in or 
aggravated by service.  In this regard, while there is 
evidence of an incident of plantar fascia strain in service; 
at discharge, the condition was noted to be not disabling.  
Additionally, the appellant has not presented any medical 
evidence showing treatment for any current foot condition, 
nor has he presented competent medical evidence linking any 
current foot condition to an incident in service.  

The Board acknowledges the appellant's statement he suffered 
from a plantar fascia strain in service, and that he 
continues to suffer from painful feet.  However, this 
statement, standing alone, is not competent evidence showing 
that a chronic  plantar fascia strain was incurred or 
aggravated while on active duty for training.  While the 
appellant is certainly competent to describe his 
symptomatology as observed and the continuity of 
symptomatology, medical or other competent evidence is 
required to determine the current presence of the disability.  
Thus, as a lay person untrained in the field of medicine, the 
appellant is not competent to offer an opinion as to the 
etiology or current existence of any plantar fascia strain.  
Espiritu v. Derwinski, 2 Vet. App. 492, 492 (1992).  

Accordingly, the claim is denied.  

In reaching this decision, the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for plantar fascia strain is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

